Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 24, 2020                                                                                      Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  161435
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  In re SRC, Minor.                                                  SC: 161435                         Elizabeth T. Clement
                                                                     COA: 348774                        Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     Eaton CC Family Div:
                                                                      18-020073-NA

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 27, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 24, 2020
           b0721
                                                                                Clerk